Exhibit 10.4

 

SECOND AMENDED AND RESTATED

EMPLOYMENT CONTRACT

 

The undersigned:

 

BOOKING.COM B.V., a private limited liability company (‘besloten vennootschap
met beperkte aansprakelijkheid’), having its registered office at Weteringschans
28,1017 SG Amsterdam, the Netherlands (‘Booking.com’);

 

and

 

Cornelis Petrus Henricus Maria Koolen, residing at Hengeloseweg 11, 7251 PA
Vorden (‘Employee’);

 

Whereas:

 

·          Employee has been employed by Booking.com since December 18, 2001.

 

·          Booking.com and Employee are currently parties to an Amended and
Restated Employment Contract, dated September 1, 2008 (the ‘Prior Employment
Contract’).

 

·          As part of succession planning for Booking.com, Employee has
transitioned to the new position of Chairman of Booking.com, effective as of
September 26, 2011, and will resign shortly after such effective date as a
managing director of Booking.com.

 

·          In connection with Employee’s new role with Booking.com, Booking.com
and Employee desire to amend and restate the Prior Employment Contract.

 

·          This Second Amended and Restated Employment Contract (this
‘Agreement’) shall supercede and completely replace the Prior Employment
Contract as of September 26, 2011 (the ‘Effective Date’).

 

Hereby agrees as follows:

 

1.         Commencement, Term and Notice

 

1.1.      This Agreement replaces and supersedes the Prior Employment Contract
and is entered into for an indefinite period of time (the ‘Employment Term’).

 

1.2.      This Agreement may be terminated at any time by either party with due
observance of the statutory notice period, with such termination to be effective
on the first day after the end of such period.  Notice may be given in writing
only.

 

--------------------------------------------------------------------------------


 

1.3.      This Agreement will end in any event without notice being required at
the end of the month in which Employee reaches the pensionable age under the
applicable pension agreement or under the General Old Age Pensions Act
(‘Algemene Ouderdomswet’), whichever occurs first.

 

2.         Change of Employment Terms

 

2.1.      Booking.com may unilaterally amend the employment terms in this
Agreement if it has a weighty reason to do so and provided Employee’s interests,
insofar as they are harmed by such change, must yield thereto in accordance with
the principle of reasonableness and fairness (as stipulated in Article 7:613 of
the Dutch Civil Code).  No amendment and/or addition to this Agreement shall
have any force or effect unless it is in writing.

 

3.         Employee Manual

 

3.1.      Employee acknowledges receipt of Booking.com’s Employee Manual and
agrees that the provisions of the Employee Manual form an integral part of this
Agreement.  To the extent that the provisions of this Agreement are inconsistent
with the provisions of the Employee Manual, the provisions of this Agreement
will control and supersede those of the Employee Manual.

 

4.         Position

 

4.1.      Employee will hold the position of Chairman of Booking.com and report
to the Chief Executive Officer (the ‘priceline.com CEO’) of priceline.com
Incorporated (or its controlled group (‘The Priceline Group’), as applicable). 
As Chairman of Booking.com, Employee shall provide support, counseling and
mentorship to the Chief Executive Officer of Booking.com, provide advice and
counsel to the priceline.com CEO on matters related to The Priceline Group, and
assume other duties and responsibilities as mutually agreed upon by Employee and
the priceline.com CEO.

 

4.2.      For a period to be mutually agreed upon by Employee and Booking.com,
Employee will be a member of the Group Management Board, which is comprised of
senior executives of priceline.com Incorporated and its subsidiaries or
affiliates, including Booking.com (the ‘Company’), and oversees management of
the consolidated entities of priceline.com Incorporated.

 

4.3.      Employee may be assigned to work for an affiliate of Booking.com and
covenants that Employee, to the extent reasonable, will also perform duties
other than those considered Employee’s usual duties.

 

2

--------------------------------------------------------------------------------


 

5.         Working Hours and Work Place

 

5.1.      Booking.com and Employee anticipate that performance of Employee’s
duties will take between one and three days per week to complete, but such
duties will not necessarily require Employee to be present in Booking.com’s
offices or prevent Employee from engaging in other business activities not in
violation of this Agreement.

 

5.2.      Employee covenants that, at Booking.com’s request, Employee will work
overtime whenever a proper performance of Employee so requires.  Overtime is not
paid or otherwise compensated for.

 

6.         Salary

 

6.1.      For the period starting on the Effective Date and ending on March 31,
2012, Employee will receive a gross monthly base salary of EUR 21,666.66 (‘Base
Salary’).  After March 31, 2012, Employee will receive a monthly base salary in
an amount to be mutually agreed upon by Employee and the priceline.com CEO.

 

6.2.      Employee will be entitled to the statutory holiday allowance of 8% of
the gross annual base salary, payable in May each year.  If Employee was
employed during only a part of the calendar year, the holiday allowance will be
reduced pro rata.

 

6.3.      For the 2011 fiscal year, Employee will be eligible to receive a bonus
pursuant to the terms of priceline.com Incorporated’s 2011 annual bonus plan,
provided that the Board of Directors of priceline.com Incorporated or a
committee established thereunder (the ‘Board’) has reviewed the Company’s
performance and Employee’s performance in respect of such year and has
determined the amount of the bonus, if any, to be payable to Employee in respect
of such year’s performance.

 

6.4.      For the 2012 fiscal year and thereafter, Employee’s eligibility to
participate in any annual bonus plans that the Company may implement at any time
during the Employment Term for senior executives of the Company at a level
commensurate with Employee’s position shall be subject to the mutual agreement
of Employee and the Board, and any bonus amount shall be determined at the sole
discretion of the priceline.com CEO.

 

6.5.      During the Employment Term, subject to the Board’s sole discretion,
Employee will be eligible to participate in any long-term incentive compensation
plan generally made available to senior executives of the Company at a level
commensurate with his position in accordance with and subject to the terms of
such plan.

 

6.6.      During the Employment Term, Employee shall be entitled to participate
in all fringe benefit and perquisite programs generally provided to comparable
senior executives of the Company.

 

7.        Expenses

 

7.1.      Booking.com will reimburse Employee’s reasonable expenses directly
related to the performance of Employee’s work, provided such reimbursement may
be made tax and social security premium free

 

3

--------------------------------------------------------------------------------


 

and provided itemized expense statements and original receipts are submitted in
accordance with company policy.

 

8.         Travel Expenses

 

8.1.      Travel expenses for commuting will be reimbursed in accordance with
applicable tax rules up to an amount of EUR 0.19 per kilometer (the applicable
rate in 2011) along the most customary route.

 

8.2.      Booking.com is entitled to unilaterally change the allowance under
Article 8.1 of this Agreement in the event of an adjustment thereof under
applicable tax law.

 

9.         Pension

 

9.1.      During the Employment Term, Employee will be entitled to participate
in Booking.com’s pension plan, if and as soon as Employee meets the relevant
requirements.  If and insofar as tax law and/or pension law are amended,
Booking.com will be entitled to unilaterally adapt the pension plan to bring it
into compliance with such amendments.

 

10.      Holidays

 

10.1.    During the Employment Term, Employee will be entitled to 26 days of
holiday each calendar year.  If Employee works for only a part of the year, the
number of days of holiday will be reduced pro rata.

 

10.2.    Holidays are set by Booking.com after consultation with Employee.

 

10.3.    To the extent possible, holidays must be taken in the year in which
they are accrued.  A maximum of five days may be carried forward to the next
calendar year.

 

11.      Illness or Other Incapacity to Work

 

11.1.    If Employee is unable to perform work due to illness or any other
medical incapacity, Employee is obliged to inform Booking.com thereof before 9am
on the first day of illness or incapacity, stating the reasons for such illness
or incapacity, the expected period of such illness or incapacity, and the
address at which Employee may be reached during that period.  As soon as work
can be resumed, Employee will inform Booking.com thereof immediately.

 

11.2.    As long as this Agreement is still in effect, if Employee is unable to
perform work due to illness or other medical incapacity, Employee will remain
entitled to continued payment of 70% of Employee’s Base Salary, but in no case
less than the statutory minimum wage, for a maximum period of 104 weeks
commencing on the first day of illness or incapacity.

 

11.3.    Periods in which Employee is unable to perform work due to illness or
other medical incapacity will be aggregated if they follow one another at
intervals of less than four weeks.

 

11.4.    Employee is not entitled to continued payment under the circumstances
set out in Article 7:629 of the Dutch Civil Code.

 

4

--------------------------------------------------------------------------------


 

11.5.    Employee’s salary during illness or other medical incapacity will be
reduced by financial benefits that Employee receives under any contractual or
statutory insurance and any other income earned by Employee.

 

11.6.    If Employee’s illness or other incapacity to work ensues from an event
for which a third party is liable, Employee shall provide Booking.com with all
relevant information and do everything in Employee’s power to enable Booking.com
to exercise its right of recourse pursuant to Article 6:107a of the Dutch Civil
Code.

 

12.      Payments Upon Termination

 

12.1.    If the Employment Term ends for any reason, Employee shall only be
entitled to receive any amounts earned but not paid under this Agreement at the
time of Employee’s termination.

 

13.      Confidentiality

 

13.1.    Neither during the Employment Term nor upon termination thereof, may
Employee inform any third party in any form, directly or indirectly, of any
particulars concerning or related to the business conducted by Booking.com or
its affiliated companies, regardless of whether such information includes any
reference to its confidential nature or ownership and regardless of how Employee
learned of the particulars.

 

13.2.    Notwithstanding the provisions of Article 7:650(3), (4) and (5) of the
Dutch Civil Code, if Employee violates Article 13.1, Employee will forfeit to
Booking.com an immediately due and payable penalty of EUR 5,000 for each
violation, as well as a penalty of EUR 1,000 for each day the violation
continues, without prejudice to Booking.com’s right to claim full compensation
instead of such penalties.

 

14.      Non Competition

 

14.1.    During the Employment Term and for a period of 12 months after
termination, Employee may not, without Booking.com’s prior written consent:

 

(a)       engage in any activities that in any way, directly or indirectly,
compete with Booking.com or its affiliates (including priceline.com
Incorporated) in the European Union, including, without limitation, the research
into, development or provision of any online or call centre accommodation
booking or reservation services, nor establish, conduct (alone or with others)
or cause the conduct of any competing business, nor take any interest in or be
employed in any way whatsoever by such business, whether or not for
consideration;

 

(b)       directly or indirectly induce employees of Booking.com or its
affiliates (including priceline.com Incorporated) to terminate their employment
with Booking.com or its affiliates; or

 

5

--------------------------------------------------------------------------------


 

(c)       directly or indirectly, solicit, assist in soliciting, accept or
facilitate the acceptance of the custom or business of firms that or individuals
who were clients, customers or other business relations of Booking.com or its
affiliates at the time of termination, or at any time during the 2 year period
preceding termination.

 

14.2     During the Employment Term and for an indefinite period after
termination, Employee may not, without Booking.com’s prior written consent:

 

(a)       in relation to any contract or arrangement which Booking.com or its
affiliates (including priceline.com Incorporated) have with any supplier for the
supply of goods and services, for the duration of such contract or arrangement,
directly or indirectly, interfere with the supply of such goods or services from
any supplier, nor, directly or indirectly, induce any supplier to cease or
decline to supply such goods or services to Booking.com; or

 

(b)       make any statements, written or oral, which disparage or defame the
goodwill or reputation of Booking.com or its affiliates (including priceline.com
Incorporated), or any of their directors or senior officers, in public or in a
manner that is intended to become public.

 

14.3     Notwithstanding the provisions of Article 7:650(3), (4) and (5) of the
Dutch Civil Code, if Employee violates Articles 14.1 or 14.2 of this Agreement,
Employee will forfeit to Booking.com an immediately due and payable penalty of
EUR 5,000 for each violation, as well as a penalty of EUR 1,000 for each day the
violation continues, without prejudice to Booking.com’s right to claim full
compensation instead of such penalties.

 

14.4     Upon each breach of Article 14.1 of this Agreement, the period referred
to therein will be extended by the duration of such breach.

 

15.      Sidelines

 

15.1.    Without Booking.com’s prior written consent, Employee will not perform
any other work, whether paid or unpaid, during the Employment Term, nor will
Employee, alone or with others, directly or indirectly, establish or conduct a
business that is competitive with Booking.com’s business, whatever its form, or
take any financial interest in or perform work for such business, whether or not
for consideration.

 

15.2.    During the Employment Term, Employee must refrain from undertaking or
holding any sidelines or additional posts, such as committee work, managerial or
other activities for organizations of an idealistic, cultural, sporting,
political or other nature, whether or not for consideration, without
Booking.com’s prior written consent.

 

16.      Return of Property

 

16.1.    Upon the end of the Employment Term, Employee shall immediately return
to Booking.com all property belonging to Booking.com, including materials,
documents and information copied in any form whatsoever.

 

6

--------------------------------------------------------------------------------


 

17.      Intellectual and Industrial Property Rights

 

17.1.    All intellectual property rights, including, but not limited to, patent
rights, design rights, copyrights and neighbouring rights, database rights,
trademark rights, chip rights, trade name rights and know how, ensuing, during
or after this employment contract, in The Netherlands or abroad, from the work
performed by Employee under this Agreement (collectively: ‘Intellectual Property
Rights’) will exclusively vest in Booking.com.

 

17.2.    Insofar as any Intellectual Property Rights are not vested in
Booking.com by operation of law, Employee covenants that Employee, at first
request of Booking.com, will transfer to Booking.com and, insofar as possible,
hereby transfers those rights to Booking.com, which transfer is hereby accepted
by Booking.com.

 

17.3.    Insofar as any Intellectual Property Rights are not capable of being
transferred from Employee to Booking.com, Employee hereby grants Booking.com the
exclusive, royalty free, worldwide, perpetual right, with the right to grant
sublicenses, to use the Intellectual Property Rights in the broadest way, which
right is hereby accepted by Booking.com.

 

17.4.    Insofar as any personal rights vest in Employee, and insofar as
permitted by law, Employee hereby waives all of Employee’s personal rights,
including, without limitation, the right to have one’s name stated pursuant to
the Dutch Copyright Act 1912 (‘Auteurswet 1912’).

 

17.5.    Employee shall promptly disclose all works, inventions,
information, Intellectual Property Rights and other results from the work
performed by Employee under this Agreement to Booking.com.

 

17.6.    Employee shall upon Booking.com’s request, during or after the
Employment Term, perform all acts that may be necessary in order to record the
Intellectual Property Rights in the name of Booking.com with any competent
authority in the world.  Reasonable costs thereof will be borne by Booking.com.

 

17.7.    In case Employee, for any reason, is unable to provide the cooperation
in accordance with Articles 17.2 and 17.6 of this Agreement, Employee hereby
grants Booking.com irrevocable power of attorney to represent Employee with
respect to the assignment and registration of Intellectual Property Rights
referred to in Articles 17.2 and 17.6 of this Agreement.

 

17.8.    Employee acknowledges that Employee’s salary includes reasonable
compensation for the loss of intellectual and industrial property rights.

 

18.      Applicable Law

 

18.1.    This Agreement shall be governed by the laws of The Netherlands.

 

19.      Complete Agreement

 

19.1.    This Agreement embodies the complete agreement and understanding
between the parties with respect to the subject matter hereof and effective as
of its date supersedes and preempts any prior

 

7

--------------------------------------------------------------------------------


 

understandings, agreements or representations by or between the parties, written
or oral, including the Prior Employment Contract, which may have related to the
subject matter hereof in any way.

 

Drawn up in duplicate originals and signed in Amsterdam on November 3, 2011

 

 

 

 

/s/ Cornelis Petrus Henricus Maria Koolen

Booking.com B.V.

 

Cornelis Petrus Henricus Maria Koolen

 

8

--------------------------------------------------------------------------------


 

understandings, agreements or representations by or between the parties, written
or oral, including the Prior Employment Contract, which may have related to the
subject matter hereof in any way.

 

Drawn up in duplicate originals and signed in Norwalk on November 4, 2011

 

 

/s/ Glenn Fogel

 

 

Booking.com B.V.

 

Cornelis Petrus Henricus Maria Koolen

Glenn Fogel

 

 

 

9

--------------------------------------------------------------------------------